Citation Nr: 0419319	
Decision Date: 07/19/04    Archive Date: 07/27/04	

DOCKET NO.  99-20 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a shell fragment wound of the right thigh, 
Muscle Group XIV, with retained foreign body.   

2.  Entitlement to an evaluation in excess of 10 percent for 
epidermophytosis of the feet with ingrown nail of right great 
toe, and mild clawing of the right second toe.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran  


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from January 1967 to 
January 1969.  For service in the Republic of Vietnam, he was 
awarded the Combat Infantryman Badge and the Purple Heart 
Medal, among others.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the veteran's claims for 
increased evaluations.  

The evaluation of the veteran's foot disability will be 
decided below, but the evaluation of the residuals of a shell 
fragment wound is remanded for additional development to the 
RO, via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue herein decided has been requested or 
obtained.  

2.  Bilateral epidermophytosis of the feet results in 
periodic exfoliation, exudation or itching but is not shown 
to result in constant exudation or itching or extensive 
lesions or marked disfigurement, and does not involve 20 to 
40 percent of the entire body or exposed areas affected; nor 
does it require systemic therapy such as corticosteroids or 
other immunosuppressant drugs required for six weeks or more, 
but not constantly, during the past 12-month period.  

3.  Service connection was granted for both bilateral 
epidermophytosis and ingrown toenail of the right great toe 
and this toe was treated first by removal of the toenail and 
later in amputation of the distal interphalangeal portion of 
the right great toe, without removal of the metatarsal head.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
epidermophytosis of both feet has not been met, but the 
criteria for a separate 10 percent compensable evaluation for 
amputation of the right great toe without metatarsal 
involvement has been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.951, 4.1, 4.2, 
4.3, 4.7, 4.40, 4.71a, Diagnostic Code 5171, 4.118, 
Diagnostic Codes 7813, 7806 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations provide that VA 
will notify claimants of the evidence necessary to 
substantiate claims, and make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate 
claims.  

A review of the claims folder reveals that the veteran's 
claim for increased evaluations filed in January 1999 and the 
initial rating decision now on appeal from March 1999 were 
initiated and issued prior to the adoption of VCAA in 
November 2000.  Accordingly, there was no feasible method for 
the veteran to have been notified of VA duties to assist and 
notify consistent with VCAA prior to the adoption of that 
statute.  See Pelegrini v. Principi, 17 Vet. App. 412 (2002).  

During the lengthy pendency of this appeal, however, the RO 
did notify the veteran of the duties to assist and notify in 
VCAA.  The veteran was notified of the evidence necessary to 
substantiate his claims, and the RO offered to assist him in 
collecting any evidence he might reasonably identify.  The RO 
collected substantial records of the veteran's treatment at 
VA facilities and the veteran was provided multiple VA 
examinations which are adequate for rating purposes.  The 
veteran was informed of the laws and regulations governing 
his claims for increased evaluations in multiple statements 
of the case.  The veteran availed himself of testifying at a 
personal hearing at the RO in November 2001.  It is apparent 
from a review of the claims folder that all of the veteran's 
treatment records with VA have been collected for review and 
inclusion in the file.  The veteran does not contend and the 
evidence on file does not demonstrate that there remains any 
additional relevant evidence which has not already been 
collected for review.  Indeed, in October 2003, the veteran 
specifically wrote that there was no additional relevant 
evidence to submit in support of his claims.  

The Board finds that all relevant evidence has been obtained 
for review and that there remains no reasonable likelihood 
that any additional evidence is available.  The Board further 
finds that the veteran has been advised of the evidence he 
must submit and the evidence which VA would collect on his 
behalf, and that the duties to assist and notify under VCAA 
have been satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as 
practicably can be determined.  Diagnostic Codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body, to function under the ordinary conditions of daily 
life, including employment.  38 U.S.C.A. § 4.10.  

During the pendency of the veteran's claim, VA's regulations 
dealing with rating skin disabilities, 38 C.F.R. § 4.118, was 
amended.  See 67 Fed. Reg. 49 596 (July 31, 2002) (effective 
August 30, 2002).  Where the law and regulations change after 
the claim has been filed but before the administrative 
process has been concluded, the version most favorable to the 
veteran applies, unless Congress provided otherwise or 
permitted the VA Secretary to do otherwise, and the Secretary 
did so.  However, revised statutory or regulatory provision 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 7104(c); VAOPGCPREC 3-
2000 (April 10, 2000).  

Under the criteria in effect prior to August 30, 2002, 
epidermophytosis at 38 C.F.R. § 4.118, Diagnostic Code 7813, 
was rated by analogy to eczema at Diagnostic Code 7806.  Skin 
disease with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area warranted a 
noncompensable evaluation.  Skin disease with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area warranted a 10 percent evaluation.  With 
constant exudation or itching, extensive lesions, or marked 
disfigurement, a 30 percent evaluation was warranted.  

After August 30, 2002, the criteria for evaluating dermatitis 
or eczema provides that a noncompensable evaluation is 
warranted when less than five percent of the entire body or 
of the exposed areas affected were involved, and no more than 
topical therapy was required during the previous 12 months.  
A 10 percent evaluation is warranted when the dermatitis 
involves at least five percent but less than 20 percent of 
the entire body or of the exposed areas affected, or there is 
requirement for intermittent systemic therapy such as 
corticosteroids or other immunosuppressant drugs, required 
for a total duration of less than six weeks during the past 
12 months.  A 30 percent evaluation is warranted for 
dermatitis involving at least 20 to 40 percent of the entire 
body or the exposed areas affected, or systemic therapy or 
systemic therapy such as corticosteroids or other 
immunosuppressant drugs are required, for a total duration of 
six weeks or more, but not constantly, during the past 12 
months.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

Amputation of a great toe without metatarsal involvement 
warrants a 10 percent evaluation, but with removal of the 
metatarsal head warrants a 30 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5171.  

Analysis:  The veteran was granted service connection for 
epidermophytosis of the feet with a right great ingrown 
toenail and mild clawing of the second toe in a May 1975 
rating decision.  A 10 percent evaluation was assigned in 
consideration of the schedular rating for dermatitis and this 
evaluation remained in effect for many years until the 
veteran filed a claim for increase in January 1999.  

A May 2000 examination of the feet revealed that the veteran 
used topical applications for treatment of dermatitis.  There 
were no corrective shoes or shoe inserts or assistive 
devices.  The left great toe was being treated for fungus 
infection.  There was moderate pain in the right foot with 
plantar flexion.  There was trace edema of the right foot.  
The finding was bilateral onychomycosis and epidermophytosis 
and right second toe clawtoe.  

Outpatient treatment records from November 2001 noted fungal 
infection of the feet.  In March 2002, a VA X-ray study 
revealed status-post previous partial amputation of the right 
great toe.  Otherwise the X-rays were considered negative.  A 
November 2002 neurological consultation noted that plantar 
responses were flexor.  The veteran's gait was normal, and he 
had good peripheral pulses in the feet.  

A September 2003 VA examination for skin disease included 
review of the veteran's claims folder which noted that the 
veteran has previous surgery for amputation of the distal 
interphalangeal portion with a skin flap covering the end 
of the toe.  Treatment consisted in using two topical creams.  
The diagnosis from this examination was dermatophytosis of 
the right foot with amputation of the right distal portion of 
the great toe with moderate residuals.  

The preponderance of the evidence of record is against an 
evaluation in excess of 10 percent for the veteran's service-
connected dermatophytosis of the feet.  The clinical records 
show a rather clear and consistent history of a mild 
involvement of dermatophytosis of the veteran's feet over 
many years.  He uses topical application for treatment.  A 
review of the clinical history does not show that the veteran 
has any periodic severe increases in dermatitis of the feet, 
but rather that he has mild to moderate consistent dermatitis 
which is adequately controlled through topical applications.  
The currently assigned 10 percent evaluation has been in 
effect for over 20 years.  See 38 C.F.R. § 3.951(b).  

The clinical evidence on file does not show that the 
veteran's feet meet or nearly approximate the criteria for 
the next higher 30 percent evaluation under either the older 
and now superceded rating criteria or the criteria now in 
effect.  No evidence on file shows, under the older criteria, 
that the veteran has constant itching or exudation with 
extensive lesions or marked disfigurement.  No evidence on 
file shows, under the newer criteria, that the veteran has 20 
to 40 percent of the entire body or the areas affected 
covered with dermatophytosis, or that his skin disability 
requires systemic therapy such as corticosteroids or other 
immunosuppressant drugs for a total duration of six weeks or 
more but not constantly during the previous 12 months.  
38 C.F.R. § 4.118, Diagnostic Code 7806.  

There is, however, the additional matter of the veteran's 
right great toe for consideration.  When the RO granted 
service connection for dermatitis of both feet in May 1975, 
it also granted service connection for an ingrown toenail of 
the right toe.  In April 1975, the veteran's right great 
toenail was surgically removed.  In August 1977, the 
veteran's "chronically ingrown right great toenail" was 
treated by amputation of approximately half of the right 
great toe with a skin flap used to close the end of the toe.  
Service connection having previously been granted for the 
right great ingrown toenail, the schedular criteria for 
evaluation of amputations at 38 C.F.R. § 4.71a, Diagnostic 
Code 5171, provides a 10 percent evaluation for amputation of 
this toe, without removal of the metatarsal head.  
Accordingly, a separate 10 percent evaluation is warranted 
for this partial amputation of the great toe.  The surgical 
reports clearly reveal that the entire toe with removal of 
the metatarsal head was not accomplished, so the next higher 
30 percent evaluation is not warranted.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
bilateral dermatophytosis of the feet is denied.  

Entitlement to a 10 percent evaluation for partial amputation 
of the right great toe is allowed.  


REMAND

The veteran requests an increased evaluation for his service-
connected shell fragment wound, which was historically 
defined as being of the right anterior thigh, involving 
Muscle Group XIV, with a retained foreign body.  Service 
connection was initially granted for this injury in the first 
rating decision after service in April 1969 with a 
noncompensable evaluation.  The evaluation was increased to 
10 percent effective from September 1974, essentially based 
on subjective complaints of pain in the area of the wound.  
This 10 percent evaluation has remained in effect until 
present.  

The service medical records indicate that the veteran 
received a fragment of the right hip which was debrided and 
closed in four days.  Within one week, the wound was noted to 
be healing well with no inflammation and the veteran never 
sought or received any additional treatment for this wound at 
any time during the remainder of service.  The separation 
physical examination noted only a small scar at the right 
iliac crest from a grenade fragment which was healed.  Its 
clear that this was a fragment from a hand grenade and not a 
high velocity bullet.  

The first VA examination after service in February 1969 noted 
a one-inch superficial scar of the right upper anterior thigh 
about two inches below the right inguinal ligaments and this 
scar was well healed and nontender and no other disability 
was identified as attributable to the injury.  This was the 
basis for the initially assigned noncompensable evaluation.  
An increase was granted to 10 percent several years later 
which was based essentially upon subjective complaints of 
pain in the area of the wound.  Examination at that time 
noted an entry but no exit wound, so this was not a through-
and-through wound.  An X-ray study revealed a very tiny metal 
foreign body measuring about three by three millimeters 
located in the soft tissue about one inch above the right 
greater trochanter.  

VA examination in July 1976 again noted a one-inch scar 
approximately three inches below the iliac crest which was 
superficial.  The retained body was above the trochanter, 
below the scar region, and the wound was not in the area of 
any major blood vessel or nerve.  The physician found that 
the veteran's complaints of numbness did not correspond with 
any known nerve distribution.  No specific changes in 
sensibility were noted.  This physician found it difficult to 
ascribe the symptoms complained of by the veteran to this 
wound.  

VA examination in May 2000 specifically noted that there was 
no associated bone or nerve injury along with the veteran's 
muscular injury.  

At odds with all prior clinical findings, the most recent VA 
examination noted two 4-centimeter scars horizontal in the 
anterior inferior right iliac crest region and also 
specifically noted that there was "lateral femoral cutaneous 
nerve involvement."  Other findings made about essentially 
no loss of muscle strength and no symptomatic scar were 
otherwise consistent with prior findings.  Although this 
examination report indicates the physician had access to the 
claims folder, there is nothing in the report which indicates 
that the history of this wound, as just described, was 
reviewed.  The Board also notes that the veteran has long 
complained of low back pain and has been noted to have some 
radicular symptoms, and service connection for a back 
disorder has been previously denied as not related to 
military service.  

In accordance with detailed guidance provided in the 
schedular criteria for evaluating disabilities involving 
shell fragment and gunshot wounds, careful attention to 
detail must be focused in the area of scars, nerves, muscles 
and bones.  Although the veteran has long been in receipt of 
a 10 percent evaluation for moderate muscle injury to Muscle 
Group XIV, there is now a question of whether he actually has 
a nerve involvement which is attributable to this shell 
fragment wound and, if so, such nerve involvement must be 
separately evaluated.  

For these reasons, the case is REMANDED to the RO for the 
following action:  

1.  The veteran should be referred to an 
appropriate VA medical doctor for 
examination of his service-connected 
shell fragment wound.  The claims folder 
must be provided to the VA physician for 
review in conjunction with the 
examination.  In addition to providing a 
current evaluation of the residuals of 
the veteran's shell fragment wound, the 
physician is specifically requested to 
provide findings with respect to whether 
there is any neurological or nerve 
involvement associated with this wound, 
including any involvement of the lateral 
femoral cutaneous nerve.  If nerve damage 
is attributable to the original shell 
fragment wound, a specific description of 
the level of such impairment must be 
provided.  Any diagnostic studies 
necessary for a complete evaluation 
should be performed in conjunction with 
the examination.  The veteran's shell 
fragment wound must be evaluated with 
respect to the skin and any scarring, 
muscle involvement, nerve involvement, 
and bone involvement.  A complete 
explanation and rationale for all 
opinions given must be provided.  

2.  After completion of the above 
development, the RO should again address 
the issue of an increased evaluation for 
the veteran's shell fragment wound.  If 
the decision is not to the veteran's 
satisfaction, he and his representative 
must be provided with a supplemental 
statement of the case, which includes a 
discussion of compliance with VCAA and 
with the directives of this remand.  They 
must be provided an opportunity to 
respond.  The case should then be 
returned to the Board after compliance 
with appellate procedures.  The veteran 
need do nothing until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



